Per Curiam.

There appears to be no established rule of practice in this respect. As the particulars of the plaintiff’s may be deemed as part of his declaration, we think it the proper course for the defendant to move for judgment, as in case of non pros, for want of the bill of particulars, as he might have done for want of a declaration. We, therefore, grant the rule that the plaintiff furnish to the defendant the particulars of his demand, in twenty days, or that a judgment of non pros be entered.
Rule granted.